DETAILED ACTION
This action is responsive to request for continued examination filed on August 30.
The preliminary amendments filed on July have been acknowledged and considered.
Claims 1, 5 and 10 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.
 
Response to Amendment
Applicant's Remarks, filed July 1, 2022, has been fully considered and entered. Accordingly, Claims 1-18 are pending in this application. Claims 1, 5 and 10 were amended. Claims 1, 5 and 10 are independent claim. 

Response to Arguments
Applicant’s arguments, see pages 9-13, filed July, with respect to the
rejections of claims 1, 5 and 10 have been fully considered, but they are not persuasive.

Argument 1: Applicant argues on page 13 on Applicant's Remarks "Wu does not teach performing statistical analysis at a computing server without fetching data from other computing servers as described in amended claim 1."

Response for Argument 1: Examiner respectfully disagrees. Wu paragraph [0057] teaches that the data is distributed by the central controller to the grid-computing devices. See Wu [0057] "When the grid-computing system 120 is used to calculate statistical information for data sets 111, the central controller 130 can use its communications capabilities to distribute data to the grid-computing devices 100G and query objects 111-O stored at the grid-computing devices 100G." Examiner interprets the central controller to be the distribution server and the grid-computing devices as the computing servers. Furthermore Wu paragraph [0088] teaches that each of the grid-computing devices statistically summarizes the locally stored data. See Wu [0088] "each of the grid-computing devices statistically summarizes each of the smaller subsets (hereinafter referred to as “constituent subsets”) that it identifies through group-by sorting of the locally stored entries" Wu teaches the argued limitation by performing the statistical summaries using the locally stored data at a grid-computing device, where the data was originally distributed by the central controller, and not fetched from other computing servers. Therefore, the Examiner has determined this argument is not persuasive. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 11 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Wu (US Patent Application Publication No. US 20140330827 A1).

Regarding claim 1, Wu teaches A data processing method applied to a distribution server which establishes communication connections to a plurality of computing servers, (See Wu Fig. 4, [0056] “The grid-computing system 120 may be arranged so that the central controller 130 [i.e. a distribution server] communicates directly with other grid-computing devices 100G [i.e. plurality of computing servers] in the system 120”)

and the method comprising: obtaining original data comprising two or more attributes and a parameter value for each attribute, wherein the parameter value is a characteristic of the attribute; (See Wu [0066] “computing device 100 employs one version of the techniques of FIG. 5 to statistically analyze a particular data set. The data set that is statistically analyzed is shown at 410, and is identical to the data set that was shown previously in Table 1.” See Fig. 5 Showing access a multi-dimensional data set in step 302 [i.e. obtaining original data]
See also Wu [0021-0022] “The system can efficiently process [Thus, obtaining] several different kinds of data sets [i.e. original data]. One such type of data set is a data set that includes multi-dimensional entries arranged in a row/column format such that each entry occupies a row, and each variable dimension is associated with a column. Any number of individual entries may provide data that relates to a single event—such as an action, outcome, sale, item, time period, or the like... in a data set such as the one shown below in Table 1 [i.e. original data], each row entry can hypothetically represent sales of a specific class of furniture at one store in a chain business...For purposes of explanation, assume that in this hypothetical arrangement, the “color” [i.e. attribute] and “piece” [i.e. attribute] data found in each row represents a grouping of the various sales of one class of furniture made at a store. Within each entry (i.e., row), the “units” [i.e. attribute] represent the number of such sales events, and the “price” [i.e. parameter value] represents the price at which the furniture sold. [Thus, obtaining original data comprising two or more attributes and a parameter value for each attribute, wherein the parameter value is a characteristic of the attribute]”)

determining a target type of the original data from a group of target types, wherein each target type in the group of target types is associated with a different combination of attributes; (See Wu [0093] “as shown by example in FIG. 11, is premised on a bijective numerical mapping of “piece”, “color” data value combinations [i.e. target type of the original data] to representative integers. A list of these representative integers can be seen at 702. Within a grid-computing system, any such list of numerical identifiers can be created [Thus, determining] for a data set by assigning each possible combination of group-by variable values to a unique integer, such that the various integers form a sequence of consecutive integers. [Thus, determining a target type of the original data from a group of target types, wherein each target type in the group of target types is associated with a different combination of attributes]” The examiners note the broadest reasonable interpretation of target type is an original data of one type.)

determining, based on the determined target type, a target computing server to which the original data belongs; (See Wu Fig. 11, [0096] Showing and disclosing step 706 determining which grid-computing device [i.e. target computing server] each combination of group-by variable [i.e. determined target type] will be assigned to. [Thus, determining, based on the determined target type, a target computing server to which the original data belong])

sending a data storage request to the target computing server, wherein the data storage request carries the original data and performing statistical processing on the original data by the target computing server using only data stored at the target computing server and without fetching data from any of the other plurality of computing servers. (See Wu [0084-0085] “FIGS. 9-14 are premised on three grid-computing devices [i.e. target computing server] being used within the grid-computing system. The three grid-computing devices communicate with, and execute instructions [i.e. data storage request] received from a central controller [Thus, sending data storage request to target  computing server]...FIG. 9 depicts the data set 410 [i.e. original data] divided into three partitions 610-1, 610-2, 610-3. Each of these three partitions 610-1, 610-2, 610-3 is stored at a different one of the three grid computing devices. [Thus, sending a data storage request to the target computing server, wherein the data storage request carries the original data]” See also Wu [0088] "each of the grid-computing devices statistically summarizes [Thus, performing statistical processing] each of the smaller subsets (hereinafter referred to as “constituent subsets”) that it identifies through group-by sorting of the locally stored [Thus, using only data stored at the target computing server and without fetching data from any of the other plurality of computing servers] entries [i.e. original data]" See also Wu [0091] “statistical summaries 710-1, 710-2, . . . , 710-6 are generated by the first grid-computing device.”)

	Regarding claim 2, Wu teaches all the limitations of claim 1, wherein each of the target types in the group of target types is associated with a group number, and wherein determining the target computing server to which the original data belongs comprises: determining the group number associated with the target type; (See Wu Fig. 11, [0093] “A list of these representative integers can be seen at 702 [i.e. a group of target types]. Within a grid-computing system, any such list of numerical identifiers [i.e. group numbers] can be created for a data set by assigning each possible combination of group-by variable values to a unique integer [Thus, each of the target types in the group of target types is associated with a group number]” See also Wu [0095-0096] “The grid-computing devices hash the representative integers determined by the mapping at 702. The hashing of the representative integers generates addresses for the sharing of statistical summaries 710-1, 710-2, . . . , 710-17. The first, second, and third grid computing devices determine the hash values by applying the hash function 704...The hash values that result from the application of hash function 704 are shown at 706. These results serve as an addressing scheme that the first, second, and third grid-computing devices use to determine where each statistical summary 710-1, 710-2, . . . , 710-17 should be sent during horizontal sharing. [Thus, determining the target computing server to which the original data belongs comprises: determining the group number associated with the target type]”)

and determining, based on a preset association between group numbers and computing servers, that a computing server associated with the target group number is the target computing server to which the original data belongs, wherein the data storage request further carries the group number. (See also Wu Fig. 11, [0095-0096] “The grid-computing devices [i.e. computing servers] hash the representative integers [i.e. group numbers] determined by the mapping at 702. The hashing of the representative integers generates addresses for the sharing of statistical summaries... The hash function 704 includes a modulo-three operation such that hashing the various representative integers 702 will result in an approximately even distribution of hash values across the hash range (i.e., {1, 2, 3} in the case of the hash function depicted at 704) [Thus, a preset association between group numbers and computing servers. For example see fig. 11 when group-by numerical id is 1 or 5 the grid device will be 3]...The hash values that result from the application of hash function 704 are shown at 706. These results serve as an addressing scheme that the first, second, and third grid-computing devices use to determine where each statistical summary 710-1, 710-2, . . . , 710-17 should be sent during horizontal sharing” See also Wu [0046] “the processing and data storage entailed by the techniques herein described can be distributed and parallelized as mentioned previously. In this process, portions of a data set 111 are distributed to and stored by individual grid-computing devices 100G. For example, subset 111S-1 can be stored exclusively at one grid-computing device 100G, while subset 111S-2 can be stored at another [Thus, a computing server associated with the group number is the target computing server to which the original data belongs, wherein the data storage request further carries the group number]”)

Regarding claim 3, Wu teaches all the limitations of claim 2, wherein determining the group number associated with the target type comprises determining, based on the two or more attributes, the group number associated with the target type. (See Wu [0093] “as shown by example in FIG. 11, is premised on a bijective numerical mapping of “piece”, “color” data value combinations [Thus, based on the two attributes] to representative integers [i.e. group number]. A list of these representative integers can be seen at 702. Within a grid-computing system, any such list of numerical identifiers can be created for a data set by assigning each possible combination of group-by variable values to a unique integer, such that the various integers form a sequence of consecutive integers. [Thus, determining, based on the two or more attributes, the group number associated with the target type]”)

Regarding claim 4, Wu teaches all the limitations of claim 3, wherein determining the group number associated with the target type comprises: determining a code of a preset coding type associated with each character in the two or more attributes comprised in the target type; determining, based on each determined code and a preset calculation function, a feature code associated with the target type; and performing a modulo operation on the feature code and a total quantity of groups, and determining an obtained remainder as the group number associated with the target type. (See Wu [0048] “the software 108 may include instructions for using multiple hash functions to calculate hash values. The instructions may provide one or more hash functions for each type of data [Thus,  associated with each character in the two or more attributes comprised in the target type] that the grid-computing devices 100G are configured to store. For example, the software 108 can include a hash function that maps floating point numbers to integer values, and a different hash function [i.e. preset calculation function] that maps strings [i.e. a code of a preset coding type associated with each character in the two or more attributes] to integer values. [i.e. code of a preset coding]” See also Wu [0049-0050] “In grid-computing mode, the application of hash functions to determine hash values can be used to provide control and addressing information that guides both the horizontal communication of statistical information between grid-computing devices 100G” See also Wu Fig. 11, [0095-0096] “The grid-computing devices hash the representative integers [i.e. feature code] determined by the mapping [i.e. determined code (i.e. group-by combination)] at 702. The hashing of the representative integers generates addresses for the sharing of statistical summaries... The hash function 704 includes a modulo-three operation such that hashing the various representative integers 702 will result in an approximately even distribution of hash values across the hash range (i.e., {1, 2, 3} in the case of the hash function depicted at 704”)

Regarding claim 11, Wu teaches all the limitations of claim 1, a distribution server, comprising a processor and a storage device, wherein the processor is configured to perform computer program storing in the storage device to implement the method according to claim 1. (See Wu [0033] “As depicted in FIG. 1, the computing device 100 includes a processor 102, random access memory 104, and memory 106. Memory 106 may be used to store software 108 executed by the processor 102.”)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US Patent Application Publication No. US 20140330827 A1), in view of Leonard (US Patent Application Publication No. US 20150052173 A1).

Regarding claim 5, Wu teaches data processing method applied to a computing server which establishes a communication connection to at least one distribution server, and (See Wu Fig. 4, [0056] “The grid-computing system 120 may be arranged so that the central controller 130 [i.e. a distribution server] communicates directly with other grid-computing devices 100G [i.e. plurality of computing servers] in the system 120.”)

the method comprising: receiving a data storage request sent by a distribution server, wherein the data storage request carries original data comprising two or more attributes and a parameter value for each attribute, wherein the parameter value is a characteristic of the attribute, and (See Wu [0084-0085] “FIGS. 9-14 are premised on three grid-computing devices being used within the grid-computing system. The three grid-computing devices communicate with, and execute instructions [i.e. data storage request] received from a central controller [Thus, receiving a data storage request sent by a distribution server]... FIG. 9 depicts the data set 410 [i.e. original data] divided into three partitions 610-1, 610-2, 610-3. Each of these three partitions 610-1, 610-2, 610-3 is stored at a different one of the three grid computing devices.” See also Wu [0021-0022] “The system can efficiently process several different kinds of data sets [i.e. original data]. One such type of data set is a data set that includes multi-dimensional entries arranged in a row/column format such that each entry occupies a row, and each variable dimension is associated with a column. Any number of individual entries may provide data that relates to a single event—such as an action, outcome, sale, item, time period, or the like... in a data set such as the one shown below in Table 1 [i.e. original data], each row entry can hypothetically represent sales of a specific class of furniture at one store in a chain business...For purposes of explanation, assume that in this hypothetical arrangement, the “color” [i.e. attribute] and “piece” [i.e. attribute] data found in each row represents a grouping of the various sales of one class of furniture made at a store. Within each entry (i.e., row), the “units” [i.e. attribute] represent the number of such sales events, and the “price” [i.e. parameter value] represents the price at which the furniture sold. [Thus, original data comprising two or more attributes and a parameter value for each attribute, wherein the parameter value is a characteristic of the attribute])

wherein the original data is of a target type determined from a group of target types, and wherein each target type in the group is associated with a different combination of attributes; (See Wu [0093] “as shown by example in FIG. 11, is premised on a bijective numerical mapping of “piece”, “color” data value combinations [i.e. target type of the original data] to representative integers. A list of these representative integers can be seen at 702. Within a grid-computing system, any such list [i.e. group] of numerical identifiers can be created [Thus, determining] for a data set by assigning each possible combination of group-by variable values [i.e. group of target type] to a unique integer, such that the various integers form a sequence of consecutive integers. [Thus, determining a target type of the original data from a group of target types, wherein each target type in the group of target types is associated with a different combination of attributes]”)

storing the original data of the determined target type; and (See Wu [0046] “the processing and data storage entailed by the techniques herein described can be distributed and parallelized as mentioned previously. In this process, portions of a data set 111 are distributed to and stored by individual grid-computing devices 100G.” See also Wu [0085] “FIG. 9 depicts the data set 410 [i.e. original data] divided into three partitions 610-1, 610-2, 610-3. Each of these three partitions 610-1, 610-2, 610-3 is stored at a different one of the three grid computing devices. [Thus, storing the original data of the determined target type]”)

	Wu does not explicitly disclose each time a preset aggregation period is reached, determining aggregated data of the determined target type in a current aggregation period based on the original data of the determined target type that is received in the current aggregation period.

	However, Leonard discloses each time a preset aggregation period is reached, determining aggregated data of the determined target type in a current aggregation period based on the original data of the determined target type that is received in the current aggregation period, (See Leonard [0061] “FIG. 6 depicts aggregation as involving month-by-month addition of those leaf-level time series linked to a same second-level time series by schema 380 [Thus, determining aggregated data of the determined target type in a current aggregation period]... For example, hierarchical schema 380 could be modified to prescribe that time series 352 provide an average by color, computed on a monthly basis [i.e. preset aggregation period], of the chair sales represented by time series 318 and 314 [i.e. target types]. [Thus, based on the original data of the determined target type that is received when preset aggregation period is reached]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to incorporate the teachings of Leonard to use a preset aggregation period for determining aggregated data. 

One would be motivated to do so to facilitate operation of data aggregation (0036).

	Wu additionally discloses wherein determining the aggregated data includes performing statistical processing on the original data by the computing server using only the original data stored at the computing server and without fetching data from any other computing server in communication with the at least one distribution server. (See Wu [0088] "each of the grid-computing devices statistically summarizes [i.e. performing statistical processing] each of the smaller subsets (hereinafter referred to as “constituent subsets”) that it identifies through group-by sorting of the locally stored [Thus, using only the original data stored at the computing server and without fetching data from any of the other plurality of computing servers] entries [i.e. original data]" See also Wu [0091] “statistical summaries 710-1, 710-2, . . . , 710-6 [Thus, determining the aggregated data] are generated by the first grid-computing device.”)

	Regarding claim 6, Wu further in view of Leonard, [hereinafter Wu-Leonard], teaches all the  limitations and motivations of the method of claim 5, wherein each of the target types in the group of target types is associated with a group number, and wherein the data storage request further carries a group number and the method further comprises: storing the group number associated with the target type; and (See Wu Fig. 11, [0093] “A list of these representative integers can be seen at 702 [i.e. a group of target types]. Within a grid-computing system, any such list of numerical identifiers [i.e. group numbers] can be created for a data set by assigning each possible combination of group-by variable values to a unique integer [Thus, each of the target types in the group of target types is associated with a group number]” See also Wu [0016] “Each of the statistical summaries is stored as part of an object that represents and is indexed to the underlying subset. Subsequently, any number of the subsets, or any combination of subsets, may be analyzed by aggregating or synthesizing applicable information stored by the objects relevant to the task.” See also Wu [0092] “The hash function 704, as shown by example in FIG. 11, is premised on a bijective numerical mapping of “piece”, “color” data value combinations to representative integers. A list of these representative integers can be seen at 702. [Thus, storing the group number associated with the target type]”)

wherein, for each time the preset aggregation period is reached, determining the aggregated data of the target type in the current aggregation period comprises, for each group number, determining the aggregated data of the target type in the current aggregation period based on original data of the target type that is received in the current aggregation period and that is associated with the group number. (See Leonard [0061] “FIG. 6 depicts aggregation as involving month-by-month addition of those leaf-level time series linked to a same second-level time series by schema 380 [Thus, determining aggregated data of the determined target type in a current aggregation period]... For example, hierarchical schema 380 could be modified to prescribe that time series 352 provide an average by color, computed on a monthly basis [i.e. preset aggregation period], of the chair sales represented by time series 318 and 314 [i.e. target types]. [Thus, determining the aggregated data of the target type that is received when preset aggregation period is reached]” Examiners note that each possible combination of a group-by values (See Wu fig. 11) [i.e. target type of the original data] is associated with a numerical identifier [i.e. group number].)

	Regarding claim 10, Wu-Leonard discloses all of the elements of claims 1 and 5 in method form rather than system form. Wu also discloses a system (Wu Claim 13). Therefore, the supporting rationale of the rejection to claims 1 and 5  applies equally as well to those elements of claim 10.

Regarding claim 12, Wu-Leonard discloses all of the elements of claim 2 in method form rather than system form. Wu also discloses a system (Wu Claim 13). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 12.

Regarding claim 13, Wu-Leonard discloses all of the elements of claim 3 in method form rather than system form. Wu also discloses a system (Wu Claim 13). Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 13.

Regarding claim 14, Wu-Leonard discloses all of the elements of claim 4 in method form rather than system form. Wu also discloses a system (Wu Claim 13). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 14.

Regarding claim 15, Wu-Leonard discloses all of the elements of claim 6 in method form rather than system form. Wu  also discloses a system (Wu Claim 13). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 15.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu-Leonard further in view of Hirzel (US Patent Application Publication No. US 20160012110 A1).

Regarding claim 7, Wu-Leonard, teaches all the limitations and motivations of the method of claim 6.

Wu-Leonard, does not explicitly disclose wherein the aggregation period comprises a plurality of first-level aggregation sub-periods,

However, Hirzel discloses wherein the aggregation period comprises a plurality of first-level aggregation sub-periods, (See Hirzel [0061], "In stream computing, a stream is a conceptually infinite sequence of tuples, and a window specifies a finite subsequence of the most recent tuples in a stream at any given point in time [i.e. aggregation sub-periods]. In the example shown in FIG. 4, the window is specified on the input stream AllCalls. The window is sliding and spans 86,400 seconds (one day).")

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to incorporate the teachings of Hirzel to enable incremental aggregation.

One would be motivated to do so to increase performance and  computing capacity [0047].

Wu-Leonard, further in view of Hirzel, [hereinafter Wu-Leonard-Hirzel] further disclose, an ith-level aggregation sub-period comprises a plurality of (i + 1)th-level aggregation sub-periods, i is any positive integer greater than 1 and less than n, and n is a preset positive integer; (See Hirzel [0101], "Referring to FIG. 8, the new function first allocates a complete binary tree containing n leaves [i.e. preset positive integer], and stores the value val¬¬¬i [ in the i-th leaf (lines 1-2) [i.e. (i + 1)th-level aggregation sub-periods].)

and wherein for each group number, determining the aggregated data of the target type in the current aggregation period comprises: each time an nth-level aggregation sub-period is reached, separately obtaining original data that is associated with each group number and that is received in a current nth-level aggregation sub-period, for each group number, separately performing statistical processing on original data of the target type in the obtained original data associated with the group number, to obtain aggregated data of the target type in the current nth-level aggregation sub- period, and storing a group number associated with each piece of aggregated data; (See also Hirzel [0043] “the window policy in FIG. 1 indicates that data from the past 60 seconds is to be kept in the current window, and that for every 10 data tuples (e.g., data currently in the window that has a specific number and sequence of elements [i.e. target type])” See also Hirzel [0006], "receiving a plurality of data tuples in the sliding window, extracting, by a processor, at least one data tuple of the plurality of data tuples from the sliding window [i.e.  obtaining original data that is associated with each group number and that is received in a current nth-level aggregation sub-period], and storing the at least one extracted data tuple in a data structure in a memory." See also [0101], "Referring to FIG. 8, the new function first allocates a complete binary tree containing n leaves, and stores the value vali in the i-th leaf (lines 1-2). The new function then proceeds bottom-up, level by level, computing T(v)←T(left(v))⊕T(right(v)) for every internal node v. Since the computation for a level depends only on the computation of the levels below it, T(v)=T(left(v))⊕T(right(v)) holds true at all internal nodes once the new function has finished executing [Thus, nth-level aggregation sub-period is reached]." See also Fig.1, 5-6 Showing aggregation recipe and aggregation functions that can be performed. [i.e. statistical processing]”)

each time an ith-level aggregation sub-period is reached, separately obtaining aggregated data in all (i + 1)th-level aggregation sub-periods that is associated with each group number and that is obtained in a current ith-level aggregation sub-period, for each group number, separately performing statistical processing on the aggregated data in all the (i + 1)th-level aggregation sub-periods that are associated with the group number, to obtain aggregated data of the target type in the current ith-level aggregation sub-period, and storing a group number associated with each piece of aggregated data; (See Hirzel [0017] “The method further maintains at least one intermediate result in at least one internal node of the balanced tree. The at least one intermediate result corresponds to a partial window aggregation.” See also Hirzel [0152], Fig.17, "At block 701, a plurality of data tuples is received in the sliding window. At block 702, at least one data tuple of the plurality of data tuples [i.e. for each group number] is extracted from the sliding window. The at least one extracted data tuple is stored in a data structure in a memory at block 703 [i.e. obtaining aggregated data in all (i + 1)th-level aggregation sub-periods]. As described above, the data structure may be a balanced tree, and the at least one data tuple may be stored in leaf nodes of the balanced tree. At block 704, at least one intermediate result is maintained in at least one internal node of the balanced tree. The at least one intermediate result corresponds to a partial window aggregation [Thus, performing statistical processing on the aggregated data in all the (i + 1)th-level aggregation sub-periods that are associated with the group number].")

and each time a preset aggregation period is reached, separately obtaining aggregated data in all first-level aggregation sub-periods associated with each group number and that is obtained in the current aggregation period, and for each group number, separately performing statistical processing on the aggregated data in all the first-level aggregation sub-periods associated with the group number, to obtain the aggregated data of the target type in the current aggregation period. (See Hirzel [0017] “The method further generates a final result in the balanced tree based on the at least one intermediate result. The final result corresponds to a final window aggregation.” See also Hirzel [0152], Fig. 17, “At block 705, a final result in the balanced tree is generated based on the at least one intermediate result. The final result corresponds to a final window aggregation [i.e. obtaining aggregated data in all first-level aggregation sub-periods associated with each group number]. At block 706, the final result is output from the balanced tree [Thus, performing statistical processing on the aggregated data in all the first-level aggregation sub-periods associated with the group number].)

Regarding claim 8, Wu-Leonard-Hirzel, teaches all the  limitations and motivations of the method of claim 7, wherein the aggregation period comprises m first-level aggregation sub-periods, the ith-level aggregation sub-period comprises m (i + 1)th-level aggregation sub-periods, and m is a preset positive integer. (See Hirzel [0101,0152], Fig.17, disclosing ith-level aggregation sub-period. See also [0061], " In the example shown in FIG. 4, the window is specified on the input stream AllCalls. The window is sliding and spans 86,400 seconds (one day). The operator fires (e.g., generates output) every 60 seconds (one minute). Each time the operator generates output, the window emits an output tuple aggregating the current window contents. Although the example shown in FIG. 4 shows a time-based window, the window is not limited thereto. For example, a variety of policies based on, for example, count, attribute-delta, and punctuations are also supported.” See also [0062], disclosing that attributes contain aggregation operations. See also Fig. 5, [0065-0067]. Disclosing aggregation operations and functions. [Thus, the window policy can be configured allow each aggregation time sequence to be multiples of the time-based window (i.e.  m (i + 1)th-level aggregation sub-periods)]"


Regarding claim 9, Wu-Leonard-Hirzel, teaches all the  limitations and motivations of the method of claim 7, wherein after the aggregation data associated with the current nth-level aggregation sub-period is obtained, the method further comprises: deleting the original data associated with each group number and that is received in the current nth-level aggregation sub-period; (See Hirzel [0080], "A tuple enters into the framework when the window logic informs the reactive aggregator of the tuple's arrival. Upon arrival, the tuple is lifted using the lift function and is stored in a buffer maintained by the reactive aggregator [i.e. aggregation data associated with the current nth-level aggregation sub-period is obtained]. The lifted tuple remains in the buffer until the window logic instructs the reactive aggregator to evict it [i.e. deleting the original data associated with each group number and that is received in the current nth-level aggregation sub-period].")

after the aggregation data associated with the current ith-level aggregation sub-period is obtained, the method further comprises: deleting the aggregated data in all (i + 1)th-level aggregation sub-periods that are associated with each group number and that is obtained in the current ith-level aggregation sub-period; (See Hirzel [0080], "A tuple enters into the framework when the window logic informs the reactive aggregator of the tuple's arrival. Upon arrival, the tuple is lifted using the lift function and is stored in a buffer maintained by the reactive aggregator [i.e. aggregation data associated with the current nth-level aggregation sub-period is obtained]. The lifted tuple remains in the buffer until the window logic instructs the reactive aggregator to evict it [i.e. deleting the aggregated data from all (i + 1)th-level aggregation sub-periods that are associated with each group number and that is obtained in the current ith-level aggregation sub- period].")

and wherein after the aggregation data associated with the current aggregation period is obtained, the method further comprises: deleting the aggregated data in all first-level aggregation sub-periods that are associated with each group number and that is obtained in the current aggregation period. (See Hirzel [0080], "A tuple enters into the framework when the window logic informs the reactive aggregator of the tuple's arrival. Upon arrival, the tuple is lifted using the lift function and is stored in a buffer maintained by the reactive aggregator [i.e. aggregation data associated with the current nth-level aggregation sub-period is obtained]. The lifted tuple remains in the buffer until the window logic instructs the reactive aggregator to evict it [i.e. deleting the aggregated data in all first-level aggregation sub-periods that are associated with each group number and that is obtained in the current aggregation period].")

Regarding claim 16, Wu-Leonard-Hirzel discloses all of the elements of claim 7 in method form rather than system form. Wu also discloses a system (Wu Claim 13). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 16.

Regarding claim 17, Wu-Leonard-Hirzel discloses all of the elements of claim 8 in method form rather than system form. Wu also discloses a system (Wu Claim 13). Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 17.

Regarding claim 18, Wu-Leonard-Hirzel discloses all of the elements of claim 9 in method form rather than system form. Wu also discloses a system (Wu Claim 13). Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161            


























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161